Citation Nr: 0620419	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had 26 years and six months of active military 
service, to include the period from December 1975 to May 
1978.

This matter arises from a February 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied a claim of 
entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260; Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 
2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2001, the RO granted service connection for tinnitus, 
evaluated as 10 percent disabling.  In January 2003, the 
veteran requested an increased evaluation for tinnitus, 
specifically, a 10 percent evaluation for each ear.  In 
February 2003, the RO denied the veteran's request, stating 
that under Diagnostic Code (DC) 6260 there is no provision 
for assignment of a separate 10 percent evaluation for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


